Lease Agreement This Lease Agreement (the “Agreement”), made and entered into on this 27th of January 2017 by and between Wang Yun (“Lessor”) and Shemn Corp. (“Lessee”) collectively referred to as (the “Parties"). The parties agree as follows: Premises: In consideration of the rents to be paid hereunder and the covenants and obligations to be observed by the Lessee, Lessor does hereby lease to the Lessee and the Lessee does hereby lease and take from the Lessor the following property located at: 50 square meters on the first floor of the building at 89 Songbai E St, Baiyun Qu, Guangzhou Shi, Guangdong Sheng, China, 510405 together with all improvements located thereon (the "Premises"). Term:
